In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                         No. 07-18-00177-CV


                          IN THE MATTER OF THE MARRIAGE OF
                         SHANNON OLIVER AND RICHARD OLIVER

                             On Appeal from the 12th District Court
                                    Walker County, Texas1
                Trial Court No. D1314898, Honorable Donald Kraemer, Presiding

                                            June 19, 2018

                                 MEMORANDUM OPINION
                     Before QUINN, C.J., and CAMPBELL and PARKER, JJ.


        Appellant, Richard Oliver, filed a notice of appeal from the Final Decree of Divorce

on March 13, 2018. The clerk’s record was due on April 10, 2018, but was not filed. On

May 10, 2018, the district clerk notified the Clerk of this Court that Oliver had not made

payment arrangements for the clerk’s record. See TEX. R. APP. P. 35.3(a)(2). By letter of

May 11, 2018, we directed Oliver to make acceptable payment arrangements for the




        1By  order of the Texas Supreme Court, this appeal was transferred from the Tenth Court of Appeals
to this Court. See TEX. GOV’T CODE ANN. § 73.001 (West 2013).
clerk’s record by May 21. Failure to do so, we admonished, would subject the appeal to

dismissal for want of prosecution. See TEX. R. APP. P. 37.3(b).


       To date, Oliver has not made payment arrangements for the clerk’s record or filed

any response to the Court’s letter. Accordingly, the appeal is dismissed for want of

prosecution and because Oliver failed to comply with a requirement of the appellate rules

and an order of the Court. TEX. R. APP. P. 37.3(b); 42.3(b), (c).


                                                        Per Curiam




                                             2